Name: Commission Regulation (EC) No 2875/94 of 25 November 1994 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 11 . 94 Official Journal of the European Communities No L 303/49 COMMISSION REGULATION (EC) No 2875/94 of 25 November 1994 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (!), as last amended by Regulation (EC) No 1886/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 3625/93 (3), as last amended by Regulation (EC) No 2063/94 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3625/93 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289 , 7. 10 . 1989, p. 1 . 0 OJ No L 197, 30. 7. 1994, p . 30 . (3) OJ No L 328 , 29. 12. 1993, p . 45. (4) OJ No L 276, 27. 10. 1994, p. 12. No L 303/50 Official Journal of the European Communities 26. 11 . 94 ANNEX to the Commission Regulation of 25 November 1994 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 49 from 5 to 11 December 1994 Week No 50 from 12 to 18 December 1994 Week No 51 from 19 to 25 December 1994 Week No 52 from 26 December 1994 to 1 January 1995 0204 30 00 115,830 119,460 123,960 128,723 0204 41 00 115,830 119,460 123,960 128,723 0204 42 10 81,081 83,622 86,772 90,106 0204 42 30 127,413 131,406 136,356 141,595 0204 42 50 150,579 155,298 161,148 167,340 0204 42 90 150,579 155,298 161,148 167,340 0204 43 10 210,811 217,417 225,607 234,276 0204 43 90 210,811 217,417 225,607 234,276 0204 50 51 115,830 119,460 123,960 128,723 0204 50 53 81,081 83,622 86,772 90,106 0204 50 55 127,413 131,406 136,356 141,595 0204 50 59 150,579 155,298 161,148 167,340 0204 50 71 150,579 155,298 161,148 167,340 0204 50 79 210,811 217,417 225,607 234,276 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.